DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-3 and 6-8 of U.S. Patent No. 11,042,460 to Barbis (“Barbis-460”). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Barbis-460 recite, in substantially equivalent form, all of the limitations of the claims of the instant application, as follows:

Claim 1 (Instant Application)
Claims 1 and 2 (Barbis-460)
A meter to monitor a media device, the meter comprising: 
A meter to monitor a media device, the meter comprising: [Claim 1]
a touch sense circuit including a circuit input and a circuit output,
a touch sensing circuit including a circuit input and a circuit output, [Claim 1]
the circuit input to electrically couple with a first power line of the meter and a capacitor,
the circuit input to electrically couple with an input power line of the meter and a reference capacitor, [Claim 1]
the first power line of the meter to electrically couple with a second power line of the media device,
the input power line of the meter to electrically couple with an output power line of the media device, [Claim 1]
the circuit output to provide a first value based on the capacitor when the first power line of the meter is not electrically coupled with the second power line of the media device,
the circuit output to provide a first value based on the reference capacitor when the input power line of the meter is not electrically coupled with the output power line of the media device, [Claim 1]
the circuit output to provide a second value different from the first value when the first power line of the meter is electrically coupled with the second power line of the media device;
the circuit output to provide a second value different from the first value when the input power line of the meter is electrically coupled with the output power line of the media device; [Claim 1]
at least one memory; 
memory [Claim 1]
computer readable instructions; 
computer readable instructions; [Claim 1]
and at least one processor to execute the instructions to at least: 
and a processor to execute the instructions to at least: [Claim 1]
detect the first power line of the meter is not electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the first value; 
determine the input power line of the meter is not electrically coupled with the output power line of the media device when the circuit output does not provide the second value [Claim 2]
and detect the first power line of the meter is electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the second value.
determine the input power line of the meter is electrically coupled with the output power line of the media device when the circuit output provides the second value [Claim 2]



Claim 2 (Instant Application)
Claim 3 (Barbis-460)
the second value is associated with an error indication, 
the second value corresponds to a register value associated with an error indication, 
and the first value is not associated with the error indication.
and the first value corresponds to a register value not associated with the error indication.


Claim 3 (Instant Application)
Claim 1 (Barbis-460)
a power detection circuit to detect whether power is present on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered;


Claim 4 (Instant Application)
Claims 1 and 6 (Barbis-460)
the at least one processor is to determine the media device is powered on when power is detected on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

when the input power line of the meter is powered, the processor is to determine the media device is powered on. [Claim 6]




Claim 5 (Instant Application)
Claims 1 and 7 (Barbis-460)
the at least one processor is to control a switch to couple the circuit input with the first power line of the meter when power is not detected on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

the processor is to control the switch to couple the circuit input with the input power line of the meter when the input power line of the meter is not powered. [Claim 7]


Claim 6 (Instant Application)
Claim 1 (Barbis-460)
the at least one processor is to control the switch to uncouple the circuit input from the first power line of the meter when power is detected on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; 

control a switch to uncouple the circuit input from the input power line of the meter when the input power line of the meter is powered;






Claim 7 (Instant Application)
Claims 1 and 8 (Barbis-460)
the at least one processor is to control a switch to: couple a battery to the first power line of the meter when power is detected on the first power line of the meter; 
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

the processor is to control a second switch to: couple a battery to the input power line of the meter when the input power line of the meter is powered; [Claim 8]
and uncouple the battery from the first power line of the meter when power is not detected on the first power line of the meter, 
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

uncouple the battery from the input power line of the meter when the input power line of the meter is not powered, [Claim 8]
the battery to power the meter when power is not detected on the first power line of the meter.
the battery to power the meter when the input power line of the meter is not powered. [Claim 8]






Claim 8 (Instant Application)
Claims 1 and 2 (Barbis-460)
At least one non-transitory computer readable medium comprising computer readable instructions that, when executed, cause at least processor to at least:
memory including computer readable instructions; and a processor to execute the instructions to at least: [Claim 1]
access a circuit output of a touch sense circuit,
a touch sensing circuit including…a circuit output…the circuit output to provide a first value…the circuit output to provide a second value [Claim 1]

the processor is to: determine the input power line of the meter is electrically coupled with the output power line of the media device when the circuit output provides the second value; and determine the input power line of the meter is not electrically coupled with the output power line of the media device when the circuit output does not provide the second value [Claim 2]
the touch sense circuit including a circuit input to electrically couple with a first power line of a meter and a capacitor,
a touch sensing circuit including a circuit input…the circuit input to electrically couple with an input power line of the meter and a reference capacitor [Claim 1]
the first power line of the meter to electrically couple with a second power line of a media device,
the input power line of the meter to electrically couple with an output power line of the media device [Claim 1]
the circuit output to provide a first value based on the capacitor when the first power line of the meter is not electrically coupled with the second power line of the media device,
the circuit output to provide a first value based on the reference capacitor when the input power line of the meter is not electrically coupled with the output power line of the media device [Claim 1]
the circuit output to provide a second value different from the first value when the first power line of the meter is electrically coupled with the second power line of the media device; 
the circuit output to provide a second value different from the first value when the input power line of the meter is electrically coupled with the output power line of the media device [Claim 1]
detect the first power line of the meter is not electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the first value; 
determine the input power line of the meter is not electrically coupled with the output power line of the media device when the circuit output does not provide the second value [Claim 2]
and detect the first power line of the meter is electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the second value.
determine the input power line of the meter is electrically coupled with the output power line of the media device when the circuit output provides the second value [Claim 2]


Claim 9 (Instant Application)
Claim 3 (Barbis-460)
the second value is associated with an error indication, 
the second value corresponds to a register value associated with an error indication, 
and the first value is not associated with the error indication.
and the first value corresponds to a register value not associated with the error indication.


Claim 10 (Instant Application)
Claim 1 (Barbis-460)
the instructions cause the at least one processor to detect, in combination with a power detection circuit, whether power is present on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered;







Claim 11 (Instant Application)
Claims 1 and 6 (Barbis-460)
the instructions cause the at least one processor to determine the media device is powered on when power is detected on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

when the input power line of the meter is powered, the processor is to determine the media device is powered on. [Claim 6]


Claim 12 (Instant Application)
Claims 1 and 7 (Barbis-460)
the instructions cause the at least one processor to control a switch to couple the circuit input with the first power line of the meter when power is not detected on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

the processor is to control the switch to couple the circuit input with the input power line of the meter when the input power line of the meter is not powered. [Claim 7]







Claim 13 (Instant Application)
Claim 1 (Barbis-460)
the instructions cause the at least one processor to control the switch to uncouple the circuit input from the first power line of the meter when power is detected on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; 

control a switch to uncouple the circuit input from the input power line of the meter when the input power line of the meter is powered;


Claim 14 (Instant Application)
Claims 1 and 8 (Barbis-460)
the instructions cause the at least one processor to control a switch to: couple a battery to the first power line of the meter when power is detected on the first power line of the meter;
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

the processor is to control a second switch to: couple a battery to the input power line of the meter when the input power line of the meter is powered; [Claim 8]
and uncouple the battery from the first power line of the meter when power is not detected on the first power line of the meter,
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

uncouple the battery from the input power line of the meter when the input power line of the meter is not powered, [Claim 8]
the battery to power the meter when power is not detected on the first power line of the meter.
the battery to power the meter when the input power line of the meter is not powered. [Claim 8]


Claim 15 (Instant Application)
Claims 1 and 2 (Barbis-460)
A method comprising: accessing a circuit output of a touch sense circuit,
a touch sensing circuit including…a circuit output…the circuit output to provide a first value…the circuit output to provide a second value [Claim 1]

the processor is to: determine the input power line of the meter is electrically coupled with the output power line of the media device when the circuit output provides the second value; and determine the input power line of the meter is not electrically coupled with the output power line of the media device when the circuit output does not provide the second value [Claim 2]
the touch sense circuit including a circuit input to electrically couple with a first power line of a meter and a capacitor,
a touch sensing circuit including a circuit input…the circuit input to electrically couple with an input power line of the meter and a reference capacitor [Claim 1]
the first power line of the meter to electrically couple with a second power line of a media device,
the input power line of the meter to electrically couple with an output power line of the media device [Claim 1]
the circuit output to provide a first value based on the capacitor when the first power line of the meter is not electrically coupled with the second power line of the media device,
the circuit output to provide a first value based on the reference capacitor when the input power line of the meter is not electrically coupled with the output power line of the media device [Claim 1]
the circuit output to provide a second value different from the first value when the first power line of the meter is electrically coupled with the second power line of the media device; 
the circuit output to provide a second value different from the first value when the input power line of the meter is electrically coupled with the output power line of the media device [Claim 1]
detecting, by executing an instruction with at least one processor, the first power line of the meter is not electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the first value; 
a processor to execute the instructions [Claim 1]

the processor is to…determine the input power line of the meter is not electrically coupled with the output power line of the media device when the circuit output does not provide the second value [Claim 2]
and detecting, by executing an instruction with the at least one processor, the first power line of the meter is electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the second value.
a processor to execute the instructions [Claim 1]

the processor is to: determine the input power line of the meter is electrically coupled with the output power line of the media device when the circuit output provides the second value [Claim 2]


Claim 16 (Instant Application)
Claim 3 (Barbis-460)
the second value is associated with an error indication, 
the second value corresponds to a register value associated with an error indication, 
and the first value is not associated with the error indication.
and the first value corresponds to a register value not associated with the error indication.




Claim 17 (Instant Application)
Claim 1 (Barbis-460)
detecting, in combination with a power detection circuit, whether power is present on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered;


Claim 18 (Instant Application)
Claims 1 and 6 (Barbis-460)
determining the media device is powered on when power is detected on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

when the input power line of the meter is powered, the processor is to determine the media device is powered on. [Claim 6]


Claim 19 (Instant Application)
Claims 1 and 7 (Barbis-460)
controlling a switch to couple the circuit input with the first power line of the meter when power is not detected on the first power line of the meter;
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

the processor is to control the switch to couple the circuit input with the input power line of the meter when the input power line of the meter is not powered. [Claim 7]
and controlling the switch to uncouple the circuit input from the first power line of the meter when power is detected on the first power line of the meter.
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

control a switch to uncouple the circuit input from the input power line of the meter when the input power line of the meter is powered; [Claim 1]


Claim 20 (Instant Application)
Claims 1 and 8 (Barbis-460)
controlling a switch to: couple a battery to the first power line of the meter when power is detected on the first power line of the meter;
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]

the processor is to control a second switch to: couple a battery to the input power line of the meter when the input power line of the meter is powered; [Claim 8]
and uncouple the battery from the first power line of the meter when power is not detected on the first power line of the meter,
a processor to execute the instructions to at least: detect whether the input power line of the meter is powered; [Claim 1]



Claim(s) 1-6, 8-13, and 15-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 13-14 and 16-18 of U.S. Patent No. 10,387,284 to Barbis (“Barbis-284”). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Barbis-284 recite, in substantially equivalent form, all of the limitations of the claims of the instant application, as follows:

Claim 1 (Instant Application)
Claims 13, 14, and 16 (Barbis-284)
A meter to monitor a media device, the meter comprising: 
a media device to be monitored by the meter [Claim 13]
a touch sense circuit including a circuit input and a circuit output,
an output of the touch sensing integrated circuit…the touch sensing integrated circuit to electrically couple with an interface of the media device [Claim 13]
the circuit input to electrically couple with a first power line of the meter and a capacitor,
a touch sensing integrated circuit to electrically couple with an interface of a media device [Claim 13]

the touch sensing integrated circuit is also electrically coupled to a reference capacitor [Claim 14]
the first power line of the meter to electrically couple with a second power line of the media device,
the touch sensing integrated circuit to electrically couple with an interface of the media device; [Claim 13]

the interface is a powered interface including a power line driven by the media device [Claim 16]
the circuit output to provide a first value based on the capacitor when the first power line of the meter is not electrically coupled with the second power line of the media device,
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication; [Claim 13]

the touch sensing integrated circuit is also electrically coupled to a reference capacitor having a reference capacitance to cause the output of the touch sensing integrated circuit not to provide the error indication when the meter is uncoupled from the media device [Claim 14]
the circuit output to provide a second value different from the first value when the first power line of the meter is electrically coupled with the second power line of the media device;
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication; [Claim 13]
at least one memory; 
A tangible computer readable storage medium [Claim 13]
computer readable instructions; 
computer readable instructions [Claim 13]
and at least one processor to execute the instructions to at least: 
computer readable instructions which, when executed, cause a processor to at least: [Claim 13]
detect the first power line of the meter is not electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the first value; 
determine the meter is uncoupled from the media device in response to the output of the touch sensing integrated circuit not providing the error indication [Claim 13]
and detect the first power line of the meter is electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the second value.
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication [Claim 13]


Claim 2 (Instant Application)
Claim 13 (Barbis-284)
the second value is associated with an error indication, 
the output of the touch sensing integrated circuit providing an error indication
and the first value is not associated with the error indication.
the output of the touch sensing integrated circuit not providing the error indication


Claim 3 (Instant Application)
Claim 16 (Barbis-284)
a power detection circuit to detect whether power is present on the first power line of the meter.
the interface is a powered interface including a power line driven by the media device, and the instructions, when executed, further cause the processor to: determine whether power is present on the power line


Claim 4 (Instant Application)
Claim 17 (Barbis-284)
the at least one processor is to determine the media device is powered on when power is detected on the first power line of the meter.
determine the operating state of the media device to be an on state in response to detecting power on the power line;


Claim 5 (Instant Application)
Claim 18 (Barbis-284)
the at least one processor is to control a switch to couple the circuit input with the first power line of the meter when power is not detected on the first power line of the meter.
the instructions, when executed, further cause the processor to…couple the touch sensing integrated circuit to the power line in response to not detecting power on the power line




Claim 6 (Instant Application)
Claim 18 (Barbis-284)
the at least one processor is to control the switch to uncouple the circuit input from the first power line of the meter when power is detected on the first power line of the meter.
the instructions, when executed, further cause the processor to: uncouple the touch sensing integrated circuit from the power line of the powered interface in response to detecting power on the power line; 


Claim 8 (Instant Application)
Claims 13, 14, and 16 (Barbis-284)
At least one non-transitory computer readable medium comprising computer readable instructions that, when executed, cause at least processor to at least:
A tangible computer readable storage medium comprising computer readable instructions which, when executed, cause a processor to at least: [Claim 13]
access a circuit output of a touch sense circuit,
access an output of a touch sensing integrated circuit [Claim 13]
the touch sense circuit including a circuit input to electrically couple with a first power line of a meter and a capacitor,
the touch sensing integrated circuit to electrically couple with an interface of a media device to be monitored by the meter [Claim 13]

the touch sensing integrated circuit is also electrically coupled to a reference capacitor [Claim 14]
the first power line of the meter to electrically couple with a second power line of a media device,
the touch sensing integrated circuit to electrically couple with an interface of the media device; [Claim 13]

the interface is a powered interface including a power line driven by the media device [Claim 16]
the circuit output to provide a first value based on the capacitor when the first power line of the meter is not electrically coupled with the second power line of the media device,
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication; [Claim 13]

the touch sensing integrated circuit is also electrically coupled to a reference capacitor having a reference capacitance to cause the output of the touch sensing integrated circuit not to provide the error indication when the meter is uncoupled from the media device [Claim 14]
the circuit output to provide a second value different from the first value when the first power line of the meter is electrically coupled with the second power line of the media device; 
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication; [Claim 13]
detect the first power line of the meter is not electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the first value; 
determine the meter is uncoupled from the media device in response to the output of the touch sensing integrated circuit not providing the error indication [Claim 13]
and detect the first power line of the meter is electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the second value.
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication [Claim 13]


Claim 9 (Instant Application)
Claim 13 (Barbis-284)
the second value is associated with an error indication, 
the output of the touch sensing integrated circuit providing an error indication
and the first value is not associated with the error indication.
the output of the touch sensing integrated circuit not providing the error indication


Claim 10 (Instant Application)
Claim 16 (Barbis-284)
the instructions cause the at least one processor to detect, in combination with a power detection circuit, whether power is present on the first power line of the meter.
the interface is a powered interface including a power line driven by the media device, and the instructions, when executed, further cause the processor to: determine whether power is present on the power line


Claim 11 (Instant Application)
Claim 17 (Barbis-284)
the instructions cause the at least one processor to determine the media device is powered on when power is detected on the first power line of the meter.
determine the operating state of the media device to be an on state in response to detecting power on the power line;


Claim 12 (Instant Application)
Claim 18 (Barbis-284)
the instructions cause the at least one processor to control a switch to couple the circuit input with the first power line of the meter when power is not detected on the first power line of the meter.
the instructions, when executed, further cause the processor to…couple the touch sensing integrated circuit to the power line in response to not detecting power on the power line


Claim 13 (Instant Application)
Claim 18 (Barbis-284)
the instructions cause the at least one processor to control the switch to uncouple the circuit input from the first power line of the meter when power is detected on the first power line of the meter.
the instructions, when executed, further cause the processor to: uncouple the touch sensing integrated circuit from the power line of the powered interface in response to detecting power on the power line;
Claim 15 (Instant Application)
Claims 13, 14, and 16 (Barbis-284)
A method comprising: accessing a circuit output of a touch sense circuit,
access an output of a touch sensing integrated circuit [Claim 13]
the touch sense circuit including a circuit input to electrically couple with a first power line of a meter and a capacitor,
the touch sensing integrated circuit to electrically couple with an interface of a media device to be monitored by the meter [Claim 13]

the touch sensing integrated circuit is also electrically coupled to a reference capacitor [Claim 14]
the first power line of the meter to electrically couple with a second power line of a media device,
the touch sensing integrated circuit to electrically couple with an interface of the media device; [Claim 13]

the interface is a powered interface including a power line driven by the media device [Claim 16]
the circuit output to provide a first value based on the capacitor when the first power line of the meter is not electrically coupled with the second power line of the media device,
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication; [Claim 13]

the touch sensing integrated circuit is also electrically coupled to a reference capacitor having a reference capacitance to cause the output of the touch sensing integrated circuit not to provide the error indication when the meter is uncoupled from the media device [Claim 14]
the circuit output to provide a second value different from the first value when the first power line of the meter is electrically coupled with the second power line of the media device; 
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication; [Claim 13]
detecting, by executing an instruction with at least one processor, the first power line of the meter is not electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the first value; 
determine the meter is uncoupled from the media device in response to the output of the touch sensing integrated circuit not providing the error indication [Claim 13]
and detecting, by executing an instruction with the at least one processor, the first power line of the meter is electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the second value.
determine the meter is coupled to the media device via the interface in response to the output of the touch sensing integrated circuit providing an error indication [Claim 13]


Claim 16 (Instant Application)
Claim 13 (Barbis-284)
the second value is associated with an error indication, 
the output of the touch sensing integrated circuit providing an error indication
and the first value is not associated with the error indication.
the output of the touch sensing integrated circuit not providing the error indication


Claim 17 (Instant Application)
Claim 16 (Barbis-284)
detecting, in combination with a power detection circuit, whether power is present on the first power line of the meter.
the interface is a powered interface including a power line driven by the media device, and the instructions, when executed, further cause the processor to: determine whether power is present on the power line


Claim 18 (Instant Application)
Claims 17 (Barbis-284)
determining the media device is powered on when power is detected on the first power line of the meter.
determine the operating state of the media device to be an on state in response to detecting power on the power line;
Claim 19 (Instant Application)
Claims 18 (Barbis-284)
controlling a switch to couple the circuit input with the first power line of the meter when power is not detected on the first power line of the meter;
the instructions, when executed, further cause the processor to…couple the touch sensing integrated circuit to the power line in response to not detecting power on the power line
and controlling the switch to uncouple the circuit input from the first power line of the meter when power is detected on the first power line of the meter.
the instructions, when executed, further cause the processor to: uncouple the touch sensing integrated circuit from the power line of the powered interface in response to detecting power on the power line;


Claim(s) 7, 14, and 20 is/are rejected on the ground of nonstatutory double
patenting as being unpatentable over Claims 13-14 and 16 of Barbis-284 as applied to Claims 3, 10, and 17, and further in view of knowledge commonly known in the art.

Although the claims at issue are not identical, they are not patentably distinct
from each other because Claims 13-14 and 16 of Barbis-284 together recite, in substantially equivalent form, all of the limitations of Claim 7 of the instant application as indicated above, except that the aforementioned claims of Barbis-284 do not explicitly disclose that the at least one processor is to control a switch to: couple a battery to the first power line of the meter when power is detected on the first power line of the meter; and uncouple the battery from the first power line of the meter when power is not detected on the first power line of the meter, the battery to power the meter when power is not detected on the first power line of the meter.  Official Notice is taken that the use of rechargeable batteries, which are coupled to a power source connection when the power source is connected, and which are decoupled from the power source connection when the power source is disconnected, is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the
invention was filed to construct the device of 13-14 and 16 of Barbis-284 using a
rechargeable battery which is switchable based on whether the power source is
connected, resulting in the invention of Claim 7, in order to yield the predictable result of
allowing for operation when the power source is disconnected, while allowing the
battery to be recharged when it is not needed for providing power.

Although the claims at issue are not identical, they are not patentably distinct
from each other because Claims 13-14 and 16 of Barbis-284 together recite, in substantially equivalent form, all of the limitations of Claim 14 of the instant application as indicated above, except that the aforementioned claims of Barbis-284 do not explicitly disclose that the instructions cause the at least one processor to control a switch to: couple a battery to the first power line of the meter when power is detected on the first power line of the meter; and uncouple the battery from the first power line of the meter when power is not detected on the first power line of the meter, the battery to power the meter when power is not detected on the first power line of the meter.  Official Notice is taken that the use of rechargeable batteries, which are coupled to a power source connection when the power source is connected, and which are decoupled from the power source connection when the power source is disconnected, is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of 13-14 and 16 of Barbis-284 using a rechargeable battery which is switchable based on whether the power source is connected, resulting in the invention of Claim 14, in order to yield the predictable result of allowing for operation when the power source is disconnected, while allowing the battery to be recharged when it is not needed for providing power.

Although the claims at issue are not identical, they are not patentably distinct
from each other because Claims 13-14 and 16 of Barbis-284 together recite, in substantially equivalent form, all of the limitations of Claim 20 of the instant application as indicated above, except that the aforementioned claims of Barbis-284 do not explicitly disclose controlling a switch to: couple a battery to the first power line of the meter when power is detected on the first power line of the meter; and uncouple the battery from the first power line of the meter when power is not detected on the first power line of the meter, the battery to power the meter when power is not detected on the first power line of the meter.  Official Notice is taken that the use of rechargeable batteries, which are coupled to a power source connection when the power source is connected, and which are decoupled from the power source connection when the power source is disconnected, is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of 13-14 and 16 of Barbis-284 using a rechargeable battery which is switchable based on whether the power source is connected, resulting in the invention of Claim 20, in order to yield the predictable result of allowing for operation when the power source is disconnected, while allowing the battery to be recharged when it is not needed for providing power.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 8, 10-11, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2013/0159560 to Cave et al. (“Cave”) and US Patent Application Publication Number 2009/0083825 to Miller (“Miller”).

In reference to Claim 1, Cave discloses a meter (See Figure 1 Number 102) to monitor (See Paragraph 24) a media device (See Figure 1 Number 104), the meter comprising: a circuit including a circuit input and a circuit output (See Figures 1 and 3 and Paragraphs 44 and 55), the circuit input to electrically couple with a first power line of the meter (See Figure 3 and Paragraph 44), the first power line of the meter to electrically couple with a second power line of the media device (See Figure 3 and Paragraph 44), the circuit output to provide a first value when the first power line of the meter is not electrically coupled with the second power line of the media device (See Paragraphs 34-35 and 44), the circuit output to provide a second value different from the first value when the first power line of the meter is electrically coupled with the second power line of the media device (See Paragraphs 34-35 and 44); at least one memory (See Figure 12 Numbers 1213, 1214, 1216, 1228, and 1232 and Paragraphs 16-17, 61-62, and 88); computer readable instructions (See Figure 12 Numbers 1213, 1214, 1216, 1228, and 1232 and Paragraphs 16-17, 61-62, and 88); and at least one processor to execute the instructions (See Figure 12 Number 1212 and Paragraphs 55, 60-65, 75, and 80) to at least: detect the first power line of the meter is not electrically coupled with the second power line of the media device when the circuit output of the circuit provides the first value (See Paragraphs 34-35 and 44); and detect the first power line of the meter is electrically coupled with the second power line of the media device when the circuit output of the touch sense circuit provides the second value (See Paragraphs 34-35 and 44).  However, Cave does not explicitly disclose that the circuit is a touch sense circuit including a circuit input and a circuit output, the circuit input to electrically couple with a first power line of the meter and a capacitor, the first power line of the meter to electrically couple with a second power line of the media device, the circuit output to provide a first value based on the capacitor when the first power line of the meter is not electrically coupled with the second power line of the media device.  Miller discloses a touch sense circuit including a circuit input and a circuit output (See Figures 6, 7A, and 7B Number 46 and Paragraphs 31-34 and 37-42), the circuit input to electrically couple with a first line (See Figure 6 ‘HPD PIN’) of a first device (See Figures 5C and 6 Number 40) and a capacitor (See Figures 7A and 7B Number 64), the first line of the first device to electrically couple with a second line of a second device (See Figure 5C Number 44), the circuit output to provide a first value based on the capacitor when the first line of the first device is not electrically coupled with the second line of the second device (See Paragraphs 31-34 and 37-42), the circuit output to provide a second value different from the first value when the first line of the first device is electrically coupled with the second line of the second device (See Paragraphs 31-34 and 37-42); detect the first line of the first is not electrically coupled with the second line of the second device when the circuit output of the touch sense circuit provides the first value (See Paragraphs 31-34 and 37-42); and detect the first line of the first device is electrically coupled with the second line of the second device when the circuit output of the touch sense circuit provides the second value (See Paragraphs 31-34 and 37-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Cave using the touch sensing device detection of Miller, resulting in the invention of Claim 1, in order to yield the predictable result of using the widely adopted HDMI standard (See Paragraph 83 of Miller); because Cave supports the use of any type of interface standard (See Paragraph 83 of Cave); and in order to yield the predictable result of sensing that a cable connected to the media (sink) device has been connected to the meter (See Paragraph 34 of Miller).

In reference to Claim 3, Cave and Miller disclose the limitations as applied to Claim 1 above.  Cave further discloses a power detection circuit to detect whether power is present on the first power line of the meter (See Paragraphs 34-35 and 44).

In reference to Claim 4, Cave and Miller disclose the limitations as applied to Claim 3 above.  Cave further discloses the at least one processor is to determine the media device is powered on when power is detected on the first power line of the meter (See Paragraphs 34-35 and 44).

Claims 8 and 15 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claims 10 and 17 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claims 11 and 18 recite limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.

Claim(s) 7, 14, and 20 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Cave and Miller as applied to Claims 3, 10, and 17, and further in view of knowledge commonly known in the art.

In reference to Claim 7, Cave and Miller disclose the limitations as applied to Claim 3 above.  Cave and Miller do not explicitly disclose that the at least one processor is to control a switch to: couple a battery to the first power line of the meter when power is detected on the first power line of the meter; and uncouple the battery from the first power line of the meter when power is not detected on the first power line of the meter, the battery to power the meter when power is not detected on the first power line of the meter.  Official Notice is taken that the use of rechargeable batteries, which are coupled to a power source connection when the power source is connected, and which are decoupled from the power source connection when the power source is disconnected, is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the
invention was filed to construct the device of Cave and Miller using a
rechargeable battery which is switchable based on whether the power source is
connected, resulting in the invention of Claim 7, in order to yield the predictable result of
allowing for operation when the power source is disconnected, while allowing the
battery to be recharged when it is not needed for providing power.

Claims 14 and 20 recite limitations which are substantially equivalent to those of Claim 7 and are rejected under similar reasoning.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 21 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186